Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,295,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 20-24, 26-33, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 20, the prior art fails to teach or disclose a cannula seal as claimed, particularly wherein “the proximal seal lip extends from the base portion to a first terminal end in a distal-to-proximal direction; the distal seal lip extends from the base portion to a second terminal end in a proximal-to-distal direction; and the first and second terminal ends are free ends spaced apart from the base portion.”  Of the closest prior art, Bonutti (US 5,295,994) fails to disclose the proximal and distal seal lips extend in the claimed directions and the proximal and distal seal lips extend to free ends spaced apart from the base portion as amended (see for example annotated Fig 8A on page 5 of the 2/2/2022 Office Action).   Jenkins (US 2008/0065021) discloses proximal and distal seal lips (25, 26) that extend from the base portion to free ends, but fails to disclose the seal lips extend from the base portion in opposite directions as claimed.  Applicant’s arguments filed May 2, 2022 have been fully considered and are persuasive.  
	Regarding claim 30, the prior art fails to teach or disclose a cannula seal as claimed, particularly wherein “the proximal seal lip extends from the base portion to a first terminal end in a proximal-to-distal direction; the distal seal lip extends from the base portion to a second terminal end in a distal-to-proximal direction; and the first and second terminal ends are free ends spaced apart from the base portion.”  Of the closest prior art, Bonutti (US 5,295,994) fails to disclose the proximal and distal seal lips extend to free ends spaced apart from the base portion as amended (see for example annotated Fig 8A on page 5 of the 2/2/2022 Office Action).   Jenkins (US 2008/0065021) discloses proximal and distal seal lips (25, 26) that extend from the base portion to free ends, but fails to disclose the seal lips extend from the base portion in opposite directions as claimed. Applicant’s arguments filed May 2, 2022 have been fully considered and are persuasive.  
	Regarding claim 38, the prior art fails to teach or disclose a cannula seal as claimed, particularly wherein the distal seal lip is symmetrically opposite to the proximal seal lip such that friction of the distal seal lip against the instrument shaft is lower than friction proximal seal lip against the instrument shaft during insertion of the instrument shaft into the seal portion, and friction of the proximal seal lip against the instrument shaft is lower than friction distal seal lip against the instrument shaft during retraction of the instrument shaft into the seal portion.  Bonutti fails to disclose or teach the friction imposed on the shaft is different during insertion and/or retraction. Applicant’s arguments filed May 2, 2022 have been fully considered and are persuasive.  The previous rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771